EXHIBIT 10.65



WAIVER NO. 1





            This Waiver No. 1 (this “Waiver”), dated as of May 22, 2008, to
AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT, dated as of
September 23, 2004, as amended by Amendment No 1, dated as of November 3, 2005
(collectively, the "Agreement"), concerning VHS Holdings LLC (the "Company"), a
Delaware limited liability company, is entered into by and among the Investor
Members (as defined in the Agreement) and the Management Members (as defined in
the Agreement).



            WHEREAS, the Investor Members and the Management Members entered
into the Agreement in connection with consummation of the Merger (as defined in
the Agreement);



            WHEREAS,for estate planning purposes, one of the Management Members,
Charles N. Martin, Jr., wishes to transfer from time to time (collectively, the
“Martin GRAT Transfers”) some or all of his Class A Units (as defined in the
Agreement) in the Company to one or more grantor retained annuity trusts
(collectively, the “CNM GRATS”), with each such grantor retained annuity trust
being expected to have Charles N. Martin, Jr. as the sole trustee;



            WHEREAS, the principal beneficiaries of each of the CNM GRATS are
expected to be solely (i) Charles N. Martin, Jr., (ii) a trust for the benefit
of his sister and (iii) a trust for the benefit of his issue, and since his
sister and his issue are members of his Family Group (as defined in the
Agreement), they each are Permitted Transferees (as defined in the Agreement) of
Class A Units under the Agreement; and



            WHEREAS, Charles N. Martin, Jr. also wishes to provide in the CNM
GRATS that, in the unlikely event he has no living issue at the time of the
termination of any of the CNM GRATS, that the contingent beneficiary of the CNM
GRATS be the Martin Foundation, a private foundation of which he is the trustee
and whose grantees can only be organizations exempt from federal taxation under
Section 501(c)(3) of the Code (as defined in the Agreement), but that under the
Agreement the Martin Foundation is not a Permitted Transferee of Class A Units,
absent this Waiver; and



            WHEREAS, the Investor Members and the Management Members wish to
waive the provisions of the Agreement that prohibit the Martin Foundation from
being a contingent beneficiary of the CNM GRATS and otherwise approve the Martin
GRAT Transfers.



            NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and intending to be legally bound hereby, the
parties to this Waiver hereby agree as follows:



            1.         Capitalized Terms. Unless otherwise defined herein,
capitalized terms used herein and defined in the Agreement are as defined in the
Agreement.



1



            2.         Waiver.  Any and all provisions of the Agreement that
prohibit the Martin  GRAT Transfers and/or the Martin Foundation from being a
contingent beneficiary of the CNM GRATS are hereby waived, and each of the
Martin GRAT Transfers and the Martin Foundation being a potential Transferee (as
defined in the Agreement) of Class A Units from the CNM GRATS are hereby
approved by the parties hereto.



            3.         Governing Law. THIS WAIVER SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.



            4.         Counterparts. This Waiver may be executed in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute a single instrument.



            IN WITNESS WHEREOF, the parties hereto have executed this Waiver as
of the date set forth above.



                                                VHS HOLDINGS LLC



                                                By:       /s/ Charles N. Martin,
Jr.                     
                                                            Name: Charles N.
Martin, Jr.
                                                            Title: Chairman &
Chief Executive Officer





                                                BLACKSTONE FCH CAPITAL PARTNERS
IV L.P.



                                                By:       Blackstone Management
Associates IV L.L.C.,
                                                                        as a
General Partner



                                                By:       /s/ Neil
Simpkins                                  
                                                            Name:  Neil Simpkins
                                                            Title:     Senior
Managing Director





                                                BLACKSTONE HEALTH COMMITMENT
PARTNERS L.P.



                                                By:       Blackstone Management
Associates IV L.L.C.,
                                                                        as a
General Partner



                                                By:       /s/ Neil
Simpkins                      
                                                            Name:  Neil Simpkins
                                                            Title:     Senior
Managing Director



2





                                                BLACKSTONE CAPITAL PARTNERS IV –
A L.P.



                                    By:       Blackstone Management Associates
IV L.L.C.,
                                                                        as a
General Partner



                                                By:       /s/ Neil
Simplins                                   
                                                            Name:  Neil Simpkins
                                                            Title:     Senior
Managing Director





                                                BLACKSTONE FAMILY INVESTMENT
PARTNERSHIP IV - A L.P.



                                                By:       Blackstone Management
Associates IV L.L.C.,
                                                                        as a
General Partner



                                                By:       /s/ Neil
Simpkins                                  
                                                            Name:  Neil Simpkins
                                                            Title:     Senior
Managing Director





                                                MORGAN STANLEY CAPITAL PARTNERS
III, L.P.



                                                MORGAN STANLEY CAPITAL
INVESTORS, L.P.



                                                MSCP III 892 INVESTORS, L.P.



                                                By:       MSCP III, LLC,
                                                            as General Partner
of each of the
                                                            limited partnerships
named above



                                                By:       Metalmark Subadvisor
LLC,
                                                            as attorney-in-fact



                                                By:       /s/ M. Fazle
Husain                              
                                                            Name:  M. Fazle
Husain
                                                            Title:     Managing
Director



3





                                                MORGAN STANLEY DEAN WITTER
CAPITAL
                                                PARTNERS IV, L.P.



                                                MORGAN STANLEY DEAN WITTER
CAPITAL
                                                INVESTORS IV, L.P.



                                                MSDW IV 892 INVESTORS, L.P.



                                                By:       MSDW Capital Partners
IV, LLC,
                                                            as General Partner
of each of the
                                                            limited partnerships
named above



                                                By:       Metalmark Subadvisor
LLC,
                                                            as attorney-in-fact



                                                By:       /s/ M. Fazle
Husain                              
                                                            Name:  M. Fazle
Husain
                                                            Title:     Managing
Director





                                                FOR ALL MANAGEMENT MEMBERS



                                                /s/ Charles N. Martin,
Jr.                                 
                                                Charles N. Martin, Jr.,
                                                Individually and as Proxyholder
for the
                                                Management Members listed on
Exhibit
                                                A hereto, pursuant to Section
3.11 of the
                                                Amended and Restated Limited
Liability
                                                Operating Agreement of VHS
Holdings LLC



4




EXHIBIT A



Cliff Adlerz
Carol A. Bailey
Reginald M. Ballantyne, III
Jonathan Bartlett
Carole Beauchamp
James C. Bonnette, M.D.
Mary A. Botticella
Bruce Buchanan
Bruce Chafin
Carl F. & Juanita B. Chafin
Mark Clayton
Alan N. Cranford
Dave Culberson
Jack Cumber
Ray Denson
Dominic Dominguez
Bruce Eady
Roger Faculak
Pamela Farrell
Debra Flores
Richard Francis
Robert Galloway
John Geer
John Geer, a/c/f Kathleen Cates Geer
John Geer, a/c/f Alene Hawkins Geer
John Geer, a/c/f James Oliver Geer
John Geer, a/c/f Emily Kathleen Roesel
John Geer, a/c/f Cloe Marguerite Roesel
Sonja Hagel
John Harrington
Andrew Harris
Larry Hough
Hough Trust, Leslie J. Hough, Trustee, U.A. dated 3/27/98
Dennis Jacobs
John Luke McGuinness, Jr. Trust, dated 4/23/99
Jim Johnston
Victor Jordon
Steven King
Dennis Knox
Anthony C. Krayer
Anthony C. Krayer Revocable Trust
Robert M. Martin



1

Linn H. McCain
John R. McCaslin
Deborah T. McCormick
McPherson McMullan Associates, L.P.
Linda J. Mild
Elizabeth Minkoff
Joseph D. Moore
Carol Murdock
Nancy Novick
Stephen L. Page
Harold H. Pilgrim, Jr.
Harold H. Pilgrim, III
Keith Pitts
Jerry Pressley
Mark Price
Jeanette Rasmussen
Phillip W. Roe
Tracy Ann Rogers
Anne L. Sanford
Tony W. Simpson
Angela Skalla
Gene A. Smith
Ronald P. Soltman
Neal Somaney
James H. Spalding
Shelly Stocker
Keith L. Swinney
Alan G. Thomas
Suzanne Towry
Michael Brooks Turkel
Davis W. Turner
Kent H. Wallace
Nicke Lynn Waters
Thomas M. Ways
William V.B. Webb
Beverly F. Weber
Baptist Health Services



2